Order entered May 22, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00728-CR

                          DEBORAH A. PETERSON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                          On Appeal from the 86th District Court
                                Kaufman County, Texas
                             Trial Court Cause No. 30352-86

                                         ORDER
       The State’s May 21, 2013 motion to extend time to file a brief is GRANTED, and the

brief submitted on May 21, 2013 is ORDERED filed as of that date.


                                                   /s/   MOLLY FRANCIS
                                                         PRESIDING JUSTICE